Citation Nr: 0718239	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent disability evaluation.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  The United States Court of Appeals for Veterans' 
Claims (Court) has held that this notice must be provided to 
a claimant before the initial, unfavorable decision on a 
claim for VA benefits by any VA regional office (RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a 
request for an initial rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The Board notes that the 
veteran's informal claim was received in January 2003.  In 
February 2003, prior to the adjudication of his service 
connection claim, the RO provided notice to the claimant 
regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was advised to provide VA with any evidence 
pertaining to his claim, and to notify VA of any information 
or evidence he wished VA to retrieve for him.  

However, it is noted that the February 2003 VCAA letter did 
not provide notice of the type of evidence necessary to 
establish a disability rating or effective date should the 
claim for service connection be granted.  In a February 2004 
rating decision, the RO granted service connection for PTSD, 
and the issue on appeal concerns the claim of entitlement to 
a higher evaluation for this now service-connected 
disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
February 2004 rating decision and assigned an initial 
30 percent disability rating effective January 9, 2003 (date 
of claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the veteran was issued an updated VCAA letter in 
June 2005.  That letter addressed the issue of increased 
rating, informed the veteran of the legal standard to grant 
an increased rating, asked the veteran to submit any 
additional, pertinent information, and provided the veteran 
with an additional 60 days to supply any new evidence in 
support of his claim.  Although the standards for an 
increased rating were not provided until after the 
adjudication of his claim, the claimant does not bear the 
burden of demonstrating error in the VCAA notice.  See U.S. 
Vet. App. R. 28(a), Sanders v. Nicholson, ---F.3d--- (2007).  
Any VCAA notice error is presumed prejudicial, however 
reversal "requires the essential fairness of the 
adjudication to have been affected."  Sanders.  In this 
case, the veteran's claim for service connection was granted, 
and the veteran was advised to submit any evidence in his 
possession pertaining to his claim.  As noted above, the 
veteran was also provided additional time to submit evidence 
following the issuance of the updated VCAA notification.  To 
that end, the veteran submitted a statement to VA in July 
2005 stating that he had no additional medical evidence to 
submit, and he requested that his claim continue with the 
evidence previously submitted.  Therefore, the essential 
fairness of the adjudication was not affected by the late 
submission of an increased rating notification.

In the claimant's March 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a March 2005 statement of the 
case (SOC).  As noted above, the SOC did not provide the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  However, the June 2005 VCAA update 
provided the necessary information and afforded the veteran 
an adequate period of time in which to respond.  Therefore, 
VA complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim.  

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  


Evidence and Background

In December 1998, the veteran filed his initial claim for 
PTSD.  That claim was denied by the St. Louis RO in June 1999 
because the evidence did now show "a confirmed diagnosis of 
posttraumatic stress disorder which would permit a finding of 
service connection."

In January 2003, the veteran submitted VA Form 21-4138 to 
reopen his claim for PTSD.  A February 2003 VA PTSD 
evaluation was provided.  The evaluation noted self-reported 
symptoms of intrusive memories about Vietnam, a sleep 
disorder, irritation, and social isolation.  The veteran 
informed the examiner that he was a truck driver and lived 
alone.  He denied feelings of depression, and he denied any 
suicidal or homicidal ideation.  The veteran admitted to past 
alcohol and drug abuse.  The examiner provided an impression 
of mild depression and ruled out PTSD.   Subsequently, a 
March 2003 rating decision confirmed and continued the 
previous denial of PTSD.   

An outpatient note from June 2003 noted that the veteran was 
neatly dressed.  The examiner described his mood as 
"anxious."  The examiner noted that, "The veteran indeed 
has Posttraumatic Stress Disorder."  The examiner also noted 
that the veteran's PTSD was "combat related."  The veteran 
reported problems expressing his feelings to others, falling 
and staying asleep, problems with memory and concentration, 
easy irritability, and hypervigilance.  

In a note from July 2003, the veteran again presented as 
neatly dressed, and he was in a "good mood."  

The veteran issued a statement in support of his claim in 
July 2003.  He stated that he continued to have problems 
associating with people, had crying spells, and dreamt of his 
combat experiences.  He noted that, while in Vietnam, he had 
to lift dead and seriously wounded soldiers.  Once again, he 
noted sleep problems.  He also reported short term memory 
loss.

The veteran was afforded a VA examination in November 2003.  
The examiner noted that the veteran's "behavior was 
appropriate and personal hygiene and grooming appeared 
adequate."  His memory function "appeared generally 
intact," and his speech was "relevant, logical, and normal 
in rate and flow."  Though he admitted a past history of 
homicidal ideation, the veteran denied any current suicidal 
or homicidal ideation.  No impulse control problems were 
noted.  

The veteran relayed symptoms consisting of a sleep disorder, 
feelings of depression, anxiety, and tension, intrusive 
memories and flashbacks, social detachment, exaggerated 
startle response, irritability, restricted range of affect, 
and avoidance of stimuli that reminded him of Vietnam.  

At the time of the examination, the veteran had been driving 
a tractor trailer for 35 years, and he had been with the same 
company for 31 years.  He indicated that he worked alone and 
kept to himself.  The veteran attributed his success on the 
job to his ability to be away from other people.  

Regarding his social history, the veteran had been divorced 
twice.  He described periods of drug and alcohol use, and 
abusiveness, in his second marriage.  According to the 
veteran, he was only close with his adult daughter.  At the 
time of the interview, he lived alone in his own home.  He 
reported that he went to church occasionally.  

The examiner confirmed the diagnosis of PTSD.  The report 
stated, "The onset of his post-traumatic stress disorder 
symptoms apparently occurred upon discharge from the military 
and have been chronic since that time."  Ultimately, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, "reflecting serious chronic post-traumatic 
stress disorder symptoms related to his history of combat in 
the Vietnam War, accompanied by secondary depressive symptoms 
and serious impairment in social functioning.  Due to the 
generally solitary nature of his work as a truck driver, he 
has been able to function adequately in his employment."

In a February 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder with an 
evaluation of 30 percent, effective January 9, 2003.  The 
veteran filed a notice of disagreement in March 2004, in 
which he sought a higher evaluation due to his social 
isolation and sleep difficulty.  He contended that he has 
been able to retain his job due to his ability to work alone.

Following the issuance of the February 2004 rating decision, 
VA outpatient reports were obtained, spanning August 2003 
through December 2004.  In September 2003, the veteran 
reported an improvement in his feelings due to his Zoloft 
prescription.  In December 2003, the veteran again reported 
improvement with Zoloft, but continued to have "intrusive 
memories about Vietnam."  He also reported "fleeting 
suicidal ideation."  In March 2004, the veteran reported 
that his sleeping problems had not improved, and the examiner 
increased his dose of Zoloft.  Also, his GAF was downgraded 
from 50 to 45.  In July 2004, the veteran reiterated his lack 
of social ability, and voiced a need for companionship.    In 
November 2004, the veteran denied having any suicidal 
ideation.  

A statement of the case (SOC) was issued in March 2005.  The 
veteran's disability evaluation was continued at 30 percent. 

The veteran filed a formal appeal in March 2005.  He stated, 
"I continue [to] have nightmares, dreams, inability to get 
along with people because of my PTSD.  In the SOC it clearly 
shows my GAF score of 45, which indicates that I have serious 
problem with my PTSD."

In May 2005, the veteran was afforded another VA examination.  
At that time, it was reported that the veteran had not been 
in a relationship for 10 to 12 years, and had no close 
friends.  He did attend church regularly, and he performed 
his job adequately.

The veteran reported symptoms consistent with the November 
2003 examination.  In addition, he reported a "sense of a 
foreshortened future."  According to the veteran, flashbacks 
occurred "occasionally" and were sometimes triggered while 
driving his truck.  He reported that he would have to pull 
over at times to regain control.  

At the time of the interview, his attitude was "friendly," 
and there were no negative entries regarding his appearance, 
psychomotor activity, or speech.  His mood was described as 
"hopeless, agitated, depressed," and his affect as 
"labile."  He was oriented to person, place, and time.  
Suicidal and homicidal ideation were noted.  

The examiner noted the veteran's sleep difficulty, but noted 
that this issue did not interfere with the veteran's daily 
activity.  Obsessive behavior was noted, such as meticulous 
organization.  Impulse control was reported as "good," and 
no episodes of violence were noted.  

The report stated that:

[The] veteran's entire life has been affected by 
his exposure to Vietnam.  He has used alcohol and 
marijuana to numb his memories.  He has lost two 
marriages because of his erratic behavior and use 
of alcohol.  He never felt like he could open up 
and share his experiences of Vietnam with either of 
his wives or family members.  He kept everything 
inside and used alcohol and marijuana to cope.  He 
chose a profession in which he would have minimal 
interaction with others to avoid altercations.

Ultimately, the examiner assigned a GAF score of 45, noting, 
"Vet experiences serious impairment in social functioning."  

A supplemental statement of the case (SSOC) was issued in 
June 2005.  The 30 percent rating was continued.  The SSOC 
noted that:

The evaluation for post traumatic stress disorder 
is not based solely on social impairment or the GAF 
score.  The evaluation is based on the evidence of 
record that bears on occupational and social 
impairment.  We are unable to grant your claim for 
an increased evaluation because your post traumatic 
stress disorder symptomatology remains at 30 
percent according to applicable rating schedule 
criteria.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion and Analysis

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.   
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In the case at hand, many of the veteran's symptoms are more 
closely related to a 30 percent rating.  For example, during 
the veteran's May 2005 VA examination, he reported that he 
had occasional flashbacks, sometimes while driving, resulting 
in intermittent periods of inability to perform his 
occupational tasks.  The examiner noted that inability to 
perform work tasks occurred "only during periods of 
stress."  Suicidal and homicidal ideation were not noted at 
the time.  His mood was depressed, and his affect was 
flattened, but his attitude was "friendly."  Speech and 
psychomotor dysfunction were not noted, and the veteran was 
oriented to person, place, and time.  It was also noted that 
the veteran "gets along" okay with his daughter, sister, 
and parents albeit with minimal contact.

However, the veteran "forgets appointments and remembers 
only after he has been reminded."  He became very emotional 
during the interview, and considered withdrawing his claim 
for an increase.  The examiner noted that work, family, and 
other relationships were impaired "always," and that the 
impairment was "severe."  The examiner noted that the 
veteran is a "loner" who avoids intimate relationships.  
Although he had held his job for a long time, the examiner 
reported that, "he has altercations on the job as well but 
has been able to continue functioning because of the minimal 
contact he has with others."  It was also noted that the 
veteran used alcohol and marijuana in order to cope with his 
condition.  

A GAF score of 45 was assigned in May 2005, indicating 
serious PTSD symptoms, including obsessional rituals, which 
were noted, as well as "serious impairment in social 
functioning."  As noted above, the examiner opined that, 
"[The] veteran's entire life has been affected by his 
exposure to Vietnam."

Therefore, although many of the veteran's symptoms resemble a 
rating of 30 percent, the Board finds that the overall affect 
of the veteran's PTSD is more severe than a 30 percent rating 
would suggest.  The May 2005 examination stated that the 
veteran is twice-divorced "because of his erratic behavior 
and use of alcohol."  The opinion provided a clear link 
between his use of alcohol and PTSD.  At the time of the 
interview, the veteran lived alone, had no friends, and had 
only occasional contact with family.  He was not able to 
establish an intimate relationship.  Although he maintained 
the same occupation for 35 years, he was able to do so due to 
the relative isolation that trucking provides.  Even then, 
the veteran reported on-the-job altercations and PTSD 
flashbacks that interfered with his occupational tasks.  

The veteran's GAF score, as well as his documented 
symptomatology, occupational difficulties, and social 
isolation, warrant a disability rating of 50 percent.  The 
Board, however, does not find that the criteria for a 70 
percent rating are met in that the evidence does not show 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  



ORDER

Entitlement to an initial rating of 50 percent, but no 
higher, for PTSD is granted subject to the laws and 
regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


